           Case 4:19-cv-01611-MWB Document 33 Filed 05/21/20 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    MICHAEL MILLER,                                          No. 4:19-CV-01611

                  Plaintiff,                                 (Judge Brann)

          v.

    O’BRIEN CONSTRUCTION, INC.,
    and BRE RC MONROE MP PA, L.P.,

                 Defendants.

                                MEMORANDUM OPINION

                                         MAY 21, 2020

         This action arises from alleged nonpayment for electrical work performed

under a subcontracting agreement. I previously dismissed Plaintiff Michael

Miller’s complaint without prejudice for failing to plead facts sufficient to

demonstrate compliance with the Pennsylvania Fictitious Names Act, 54 Pa.

C.S.A. § 331. Miller filed an amended complaint, which Defendants O’Brien

Construction, Inc. and BRE RC Monroe MP Pa, L.P. now move separately to

dismiss.1

         Miller is an electrician operating as a sole proprietor who regularly conducts

business under the name “Pro-Electric.” On January 29, 2018, Miller registered the


1
     Defendant O’Brien Construction, Inc.’s Motion to Dismiss Plaintiff’s Amended Complaint,
     Doc. 23; Motion to Dismiss Amended Complaint, Doc. 26. I deny Miller’s request to treat these
     as motions for summary judgment. For the familiar legal standard applied to a motion to
     dismiss, see Memorandum Opinion 2–3, Doc. 18.
         Case 4:19-cv-01611-MWB Document 33 Filed 05/21/20 Page 2 of 4




fictitious business name “Miller Pro-Electric” with the Pennsylvania Secretary of

State, and on February 21, 2020 (following my Order dismissing his complaint),

Miller registered the name “Michael Miller Pro-Electric.”2 In the contract at issue

in this case, executed on February 9, 2019, Miller signed on behalf of “Pro Electric

Inc.”

        The Fictitious Names Act at Section 331 bars entities that have failed to

register a fictitious name from bringing actions in the courts of Pennsylvania until

they have complied with the registration requirements for fictitious names. This

provision is intended “‘to protect persons giving credit in reliance on the fictitious

name, and to definitely establish the identity of the individuals owning the

business, for the information of those who might have dealings with the concern.’

In other words, the act prevents an entity from concealing its true identity from

those parties with which it does business.”3 It was not intended to “relieve debtors

from their honest obligations,” and it is construed narrowly.4 In this spirit, § 331(c)

exempts plaintiffs who have substantially, if perhaps not perfectly, complied with

registration requirements from the Fictitious Names Act’s bar.

          The § 331(c) exemption applies to Miller. Miller tried in good faith to

comply with Pennsylvania’s registration requirements. He signed the contract on



2
    Compl. ¶¶ 85–86.
3
    Johnson v. Laureland Builders, 11 Pa. D. & C. 4th 271, 272–73 (Pa. Ct. Common Pleas 1991)
    (quoting Ross v. McMillan, 93 A.2d 874, 875 (Pa. Super. Ct. 1953)).
4
    Ross, 93 A.2d at 875.
                                              -2-
         Case 4:19-cv-01611-MWB Document 33 Filed 05/21/20 Page 3 of 4




behalf of “Pro Electric Inc.,” which is very similar to the fictitious name he had

registered a year prior, “Miller Pro-Electric.” Miller is not a lawyer and did not

retain one for this contract, and it is understandable that he did not realize that

“Inc.” is a term of art indicating a particular form of corporate organization. Miller

did not intend to deceive Defendants about or conceal his true identity, and any

suggestion that he did is undermined by his prior registration of the similar “Miller

Pro-Electric.” Nor is there any indication that Defendants subjectively believed

Miller was anything other than a sole proprietor: Miller pleads in his amended

complaint that Defendants “had full knowledge of Plaintiff’s true identity

notwithstanding the fictitious name.”5 Interpreting the amended complaint’s

allegations in the light most favorable to Miller, he has substantially complied with

the fictitious-name registration requirements.

        Defendants’ arguments under the real-party-in-interest doctrine and

Pennsylvania Rule of Civil Procedure 1653 are the same arguments that I

considered and rejected in my prior Memorandum Opinion.6 They are properly

raised here in response to the amended complaint, but I reject them for the reasons

explained before and do not retread that ground here.

        For the reasons above, Defendant O’Brien Construction, Inc.’s Motion to

Dismiss Plaintiff’s Amended Complaint (Doc. 23) and Defendant BRE RC



5
    Compl. ¶ 106.
6
    See Memorandum Opinion 3–6, Doc. 18.
                                           -3-
       Case 4:19-cv-01611-MWB Document 33 Filed 05/21/20 Page 4 of 4




Monroe MP PA, L.P.’s Motion to Dismiss Amended Complaint (Doc. 26) are

DENIED.

     An appropriate Order follows.



                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge




                                     -4-
